Case 1:20-cv-00708-JPB Document 15-1 Filed 06/22/20 Page 1 of 6




       Exhibit A
Case 1:20-cv-00708-JPB Document 15-1 Filed 06/22/20 Page 2 of 6
Case 1:20-cv-00708-JPB Document 15-1 Filed 06/22/20 Page 3 of 6
Case 1:20-cv-00708-JPB Document 15-1 Filed 06/22/20 Page 4 of 6
Case 1:20-cv-00708-JPB Document 15-1 Filed 06/22/20 Page 5 of 6
Case 1:20-cv-00708-JPB Document 15-1 Filed 06/22/20 Page 6 of 6




                                     Senior Corporate Counsel

                                    6/19/2020
